Citation Nr: 1625098	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-44 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than July 3, 2007 for a total disability rating based on individual unemployability (TDIU), to include consideration of TDIU on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2011, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is of record.

In March 2013, the Board referred the matter to the VA Director, Compensation Service for consideration under 38 C.F.R. § 4.16(b) as to whether an earlier effective date for a TDIU was warranted on an extraschedular basis.  Thereafter, the VA Director, Compensation Service denied the claim in October 2013.  The case is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran filed a claim for increased compensation, to include entitlement to a TDIU, on November 8, 2005.  Prior to that date, there was no pending formal or informal claim for a TDIU.

2.  In October 2009, the RO awarded the Veteran a TDIU and assigned an effective date of July 3, 2007.

3.  In October 2013, the Director of Compensation Service denied entitlement to an effective date earlier than July 3, 2007 for a TDIU on an extraschedular basis.

4.  Prior to July 3, 2007, the combined effects of the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for an earlier effective date of November 8, 2015 for an award of TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Initially, the Board notes that the appeal presents a "downstream" issue in that it arose following the grant of a TDIU; regardless, adequate notice was provided to the Veteran in writing in April 2013 regarding the type of evidence needed to substantiate the claim on appeal.  VA has also satisfied its duty to assist with regard to the issue decided herein.  The claims folder contains available VA outpatient records and examination reports (including a September 2013 social and industrial survey report), as well as private medical records and lay statements from the Veteran.  Moreover, additional VA examinations are not necessary, as current findings would not serve to establish entitlement to an earlier effective date for a TDIU, nor would current findings establish entitlement to an increased level of compensation.  On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

As noted above, the Veteran presented testimony at a Board hearing in May 2011.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue and explained the basis for rating disabilities, to include TDIU.  The Veteran's functional impairment and manifestations were addressed, and he was provided an opportunity to submit additional evidence.  The actions of the VLJ supplement the VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

Law and Analysis

The Veteran contends that he is entitled to an effective date earlier than July 3, 2007 for his award of TDIU.  In short, he contends that he was unemployable as of 2003 due to his service-connected disabilities, notwithstanding his schedular ratings.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16(a), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).

In cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if the claim is received within one year from that date; otherwise, the effective date is the date the claim is received.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies.  Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

As a preliminary matter, the Board notes that the Veteran initially applied for a TDIU in July 2003, and that the claim was denied by the RO in a May 2004 rating decision.  The Veteran did not appeal that decision.  Although he reported during his May 2011 Board hearing that he never received notification of the May 2004 determination, notice of the decision was mailed to his address of record in June 2004, and a change of address was not received by the RO until August 2004.  In light of the above, the Board finds that the May 2004 decision was final.  See 38 C.F.R. § 20.1103.

In November 2005, the Veteran filed a second application for a TDIU.  In April 2007, the RO again denied the claim.  However, within one year of the April 2007 denial, the Veteran submitted additional medical evidence along with another claim for entitlement to a TDIU in June 2007.  As noted by the Board in its prior remand, this constituted a notice of disagreement with the April 2007 rating decision.  As such, and because there were no pending claims for a TDIU prior to the November 2005 claim, the earliest possible date that entitlement to a TDIU may be granted is November 8, 2005, the date VA received the Veteran's second claim for a TDIU.  See 38 U.S.C.A § 5110; 38 C.F.R. § 3.400.

The record establishes that the Veteran first met the schedular requirements for TDIU on July 3, 2007.  Prior to that date, the Veteran was service-connected for degenerative disc disease and degenerative joint disease of the cervical spine, with intervertebral disc syndrome (30 percent disabling); tinnitus (10 percent disabling); arthritis of the left ankle (10 percent disabling); and paresthesia of the right elbow (10 percent disabling), with additional noncompensable evaluations for hearing loss, right fifth finger injury, right fifth toe injury, and post-surgical right elbow cyst.  His combined rating prior to July 3, 2007 was 50 percent.

Notwithstanding, the Board finds that the evidence of record supports an effective date of November 8, 2005 for an award of TDIU, the date VA received his claim, on an extraschedular basis.

The record shows that the Veteran has three years of college education and was last employed in 2003 as a materials handler at a Boat and RV storage company.  A description of his duties, dated in September 2002, indicated that the job required "continuous standing, walking, stooping, lifting, and carrying or moving objects weighing up to 50 pounds or occasionally heavier."  The record indicates that he was given disability retirement in 2003, although no specific disabilities were listed.  Prior to his job at the storage company, he worked in security as an officer and manager.  (The Veteran testified during his Board hearing that he tried to work for a brief period in 2008, but was unable to perform the necessary physical activity.)  Social Security Administration records indicate that the Veteran began receiving disability benefits in October 2005 for osteoarthrosis and allied disorders (primary) and hypertensive vascular disease (secondary).

On VA examination in April 2006, the Veteran reported that his neck pain prevented him from performing activities such as dressing, bathing, cooking, and cleaning.  The examiner noted that he was unable to lift more than 25 pounds for more than a minute, and was only able to walk a half-block.  An MRI revealed severe multifactorial degenerative disc disease with associated bilateral uncinate process hypertrophy causing moderate central canal stenosis, cord deformity, and severe bilateral neuroforaminal stenosis.

A social and industrial survey, performed in September 2013, demonstrates that the Veteran experienced constant, severe musculoskeletal pain since his discharge from active duty.  The examiner noted that, as time went on in his post-military employment, the Veteran eventually had to stop walking, lifting, pulling, and carrying objects that were required for his job at the Boat and RV storage company.  Notably, VA records reflected lifting restrictions of 25 and later 15 pounds, which hampered his occupational capacity given his job duties (noted above).

The examiner cited a May 2003 letter from the Veteran's primary care physician stating that the Veteran was encouraged to seek disability as his medical conditions made ongoing employment increasingly more difficult.  In the letter, the physician noted that the Veteran's principal medical problems were musculoskeletal, including chronic neck and back pain, and that an MRI of the cervical spine documented severe neural foraminal stenosis at the C5-C6 level.  The physician added that by continuing to work the Veteran "may be accelerating damage and aggravating his symptoms."  (The Veteran has reported that his doctors said he was at risk of paralysis if he continued working.)  As a result of the May 2003 physician's letter, the Veteran was given disability retirement against his will.

The examiner also referenced a July 2007 letter from a VA primary care nurse, who reported that the Veteran had a history of cervical spine compression fracture and had complained of persistent disabling chronic neck pain as well as headaches.  The letter stated that the Veteran could not be gainfully employed due to his medical conditions.

In summary, the examiner found that the Veteran's service-connected disabilities affected his mobility, including his ability to lift weight greater than 15 pounds, and also kept him from engaging in many of the activities of daily living.  With too much walking, he would developed left ankle pain and shooting pains down his neck and back.  The pain would force him to sit down and stop working.  In addition, the medications that were prescribed for pain, including morphine, as well as the disabilities themselves created a safety issue and therefore a liability issue at his job.

In an October 2013 administrative report, the VA Compensation Service determined that a TDIU on an extraschedular basis was not warranted.  In so finding, the decision acknowledged that the Veteran had a long history of severe pain associated with service-connected cervical spine disability.  However, the decision found that the Veteran had not been hospitalized for any extended periods due to service-connected disabilities, and that his disabilities were not so exceptional or unusual as to render the use of the regular rating schedule standards impractical.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports the grant of an earlier effective date for a TDIU on an extraschedular basis.  As noted, the Veteran has worked exclusively in security and as a materials handler since his discharge from active duty.  The overwhelming weight of the evidence indicates that this type of work, which involves physical activity such as constant walking and lifting, has been impossible for him since 2003.  Moreover, given that the Veteran suffers from severe pain associated with his service-connected arthritis, he has not demonstrated an ability to obtain a sedentary position.  Thus, the Board does not concur with the conclusion of VA Compensation Service and will resolves all remaining doubt in the Veteran's favor.

Accordingly, for the reasons stated above, an effective date of November 8, 2005 for the award of TDIU will be granted, on an extraschedular basis.


ORDER

Entitlement to an earlier effective date of November 8, 2005 for the award of TDIU is granted, on an extraschedular basis.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


